Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 24, 2019

                                       No. 04-19-00250-CR

                                         Jesus GAONA,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CR9347
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                         ORDER
        Pursuant to a plea-bargain agreement, appellant pleaded guilty to possession of a
controlled substance in an amount between 4 grams and 200 grams with the intent to deliver.
The trial court assessed punishment at five years’ imprisonment with a $1,500.00 fine. On
March 26, 2019, the trial court signed a certification of defendant’s right to appeal stating that
this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.
25.2(a)(2).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that appellant does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).

        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that appellant has the right to appeal is made
part of the appellate record by June 24, 2019. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).
      We ORDER all appellate deadlines be suspended until further order of the court.




                                                 _________________________________
                                                 Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of May, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court